Citation Nr: 1807152	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  09-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a disability caused by the September 29, 2005 right foot bunionectomy and right foot second hammertoe resection at the VA Medical Center (VAMC) in West Los Angeles, California.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1974 to October 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In September 2014, the Board remanded the appeal to the RO in order to schedule the Veteran for a Board hearing. 

In July 2015, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In October 2016, the Board decided a number of issues that are no longer pertinent to this appeal, and remanded the remaining issue listed on the title page for additional evidentiary development. It has since returned to the Board for further consideration.

Correspondence received in January 2018 is to the effect that the Veteran withdrew his power of attorney to the prior representative.  As no new appointment has been made the Veteran is now representing himself in the course of the appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
 
FINDING OF FACT

The evidence of record does not support a finding that the Veteran sustained any additional disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in treating the Veteran's right foot bunionectomy and right foot second hammertoe resection or resulting from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of 38 U.S.C. § 1151 benefits for right foot bunionectomy and right foot second hammertoe resection are not met. 38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.361, 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his former representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).

The AOJ retrieved any outstanding treatment records, obtained a medical opinion which was responsive to the questions asked of the examiner, and then issued a supplemental statement of the case in November 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

A February 2007 VA Form 21-526 documents the Veteran's request for compensation pursuant to 38 U.S.C. § 1151 due to malpractice on his right foot at the VAMC in West Los Angeles, California in September 2005. He has asserted that pins were put in place, that they broke, that he had a bone infection, and that he has had foot problems ever since, requiring that he use a cane for balance.

Under 38 U.S.C. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service-connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 38 U.S.C. § 1151; 38 C.F.R. § 3.361.

In September 2011, the Veteran underwent a VA DBQ examination for foot miscellaneous (other than flatfoot/pes planus). The Veteran's reported right foot pain was acknowledged but no specific opinion on the instant issue was provided.

Pursuant to the Board's October 2016 remand, the RO retrieved a number of outstanding and pertinent treatment records. The RO also obtained a medical opinion in February 2017 from a VA examiner who identified himself as an attending physician. The VA examiner noted that the Veteran's electronic claims file was reviewed, and he provided a thorough summary of the Veteran's medical history from approximately August 2005 through January 2017. The examiner diagnosed the Veteran with (1) right 1st MTP bunion and 2nd digit hammertoe status post bunionectomy; (2) right 2nd toe osteotomy, dated September 25, 2005, right 2nd toe osteomyelitis February 7, 2006, resolved with oral antibiotics; and (3) chronic right 2nd toe pain secondary to #1 and #2. The examiner opined that the Veteran's right 2nd toe osteomyelitis and chronic right 2nd toe pain are not the result of carelessness, negligence, lack of proper skill, or other incidence of fault on the part of VA providers furnishing care. The examiner then provided the following remarks:

The indications for surgical treatment of his right foot bunion and 2nd toe hammertoe deformity were appropriate and the Veteran consented to the procedures. The Veteran experienced the complication of breakage of his 2nd toe pin likely as a result of failure to maintain the activity prescription provided by Podiatry after his surgery - Veteran's social circumstances at that time likely made it difficult for him to comply with activity prescription. Pin breakage is a recognized complication of the osteotomy procedure and this was appropriately addressed with removal of the accessible portion of the pin. Surgical treatment to remove the other section of the pin fragment would not have necessarily been indicated at this point given his otherwise good surgical result. Veteran subsequently developed osteomyelitis of the right 2nd toe, likely the result of the retained foreign body (pin fragment) and his homeless situation - osteomyelitis in this setting is also a recognized complication and is not the result of negligence or carelessness on the part of his VA providers. The osteomyelitis was identified and treated appropriately with resolution of the condition. Veteran continued to experience pain in his 2nd digit, likely the result of the retained pin as well as degenerative changes related to prior surgery and osteomyelitis and, again, social issues precluded the offered surgical intervention for removal of the retained pin fragment (an elective procedure not guaranteed to resolve his pain symptoms). Veteran's current symptoms of right foot pain are a combination of his right 2nd toe condition and lumbar radiculopathy (an unrelated condition). Per recent Podiatry Notes condition is managed with orthotics/custom shoes.

The Board notes that additional medical records were later retrieved. Consequently, an addendum opinion was requested. In November 2017, the same VA examiner reported that there is "no change to the previous rendered medical opinion, nor to the rationale supporting it" based on a review of the additional evidence added to the record.

Per VA policy, an event is considered "not reasonably foreseeable" if it is not the type of risk that would be disclosed as part of the informed consent procedures shown in 38 C.F.R. § 17.32 (2017). Notably, VA received the Veteran's informed consent to perform the September 2005 procedure.

The Board affords the VA examiner's opinion substantial probative value. After reviewing the Veteran's electronic claims file and VA treatment, the examiner found no evidence of carelessness, negligence, lack of proper skill, or error in judgement by the VA. The Board notes that there is no opinion in the record to the contrary. 

Here, the examiner explained that the Veteran's right foot complications were likely the result of the Veteran's own "failure to maintain the activity prescription provided by Podiatry after his surgery" due to the Veteran's social circumstances, namely, homelessness. The examiner also explained that pin breakage is a recognized complication of osteotomy procedures and the Veteran's complication was "appropriately addressed with removal of the accessible portion of the pin." The examiner noted that osteomyelitis is also a recognized complication, and it is not due to negligence or carelessness on the part of VA. Instead, the Veteran's osteomyelitis was identified, appropriately treated, and is now resolved. The examiner acknowledged the Veteran's current complaints of right foot pain, which was attributed to a combination of the Veteran's surgery and osteomyelitis, but "social issues precluded the offered surgical intervention for removal of the retained pin fragment (an elective procedure not guaranteed to resolve his pain symptoms)." The examiner also noted that the Veteran's right foot condition is now managed with custom orthotics instead of a cane as asserted by the Veteran.

The Board observes the Veteran's assertions that he has experienced foot problems ever since the September 2005 procedure, which he claims to have caused additional disability. While he is competent to report symptoms such as foot pain, he is not competent to independently render a medical diagnosis or opine as to any potential carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

Accordingly, the preponderance of the evidence of record, to include the February 2017 opinion and the subsequent November 2017 addendum, is against a finding that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA caused additional disability. In addition, the preponderance of the evidence of record is against a finding that an event not reasonably foreseeable caused additional disability. Therefore, the claim for entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for right foot bunionectomy and right foot second hammertoe resection due to VA treatment must be denied and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a disability caused by the September 29, 2005 right foot bunionectomy and right foot second hammertoe resection at the VA Medical Center (VAMC) in West Los Angeles, California is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


